Citation Nr: 1031366	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for soft-tissue sarcoma, to 
include as a result of exposure to herbicides.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a prostate disorder, 
diagnosed as prostatitis and benign prostatic hypertrophy (BPH), 
to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a dental disorder, 
claimed as loss of teeth, to include as a result of exposure to 
herbicides.

5.  Entitlement to a skin disorder, claimed as knots on the neck, 
buttocks, and shoulder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to May 
1972, including service in the Republic of Vietnam from July 1971 
to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to a skin disorder, claimed as knots on 
the neck, buttocks, and shoulder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending May 6, 1975; and, 
therefore, he is presumed to have been exposed to herbicides, 
including Agent Orange.

2.  The Veteran does not have a current disability related to 
soft-tissue sarcoma.

3.  The Veteran does not have a current disability related to 
non-Hodgkin's lymphoma.  

4.  A prostate disorder was not shown present in service or for 
many years thereafter, and the competent and most persuasive 
medical evidence establishes no nexus between the current 
disability and the Veteran's military service or any incident 
thereof. 

5.  The competent evidence does not establish that the Veteran 
has a dental disorder for which service-connected compensation 
may be granted. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for soft-
tissue sarcoma have not been met.  38 U.S.C.A. §§, 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for non-
Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§, 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  A prostate disorder was not incurred in or aggravated by 
service, nor is it presumed to have been so incurred.  38 
U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303; 3.307; 3.309 (2009).

4.  The criteria for service connection for a dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§, 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303; 3.307; 3.309, 3.381, 4.150 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2004, April 2005, and June 2005 that 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  With respect to the Dingess requirements, the Veteran 
was not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection; any 
questions as to the appropriate disability rating or effective 
date to be assigned are therefore moot.  Accordingly, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained 
service treatment records and VA outpatient treatment records, 
and the Veteran submitted statements and private medical evidence 
on his behalf.  In addition, the Veteran was provided with an 
opportunity to set forth his contentions in a hearing before 
Veterans Law Judge in November 2008, but he failed to report to 
the scheduled hearing and did not otherwise provide good cause 
for his absence or request that an additional hearing be 
scheduled.   The Board reminds the claimant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Board 
acknowledges, however, that a VA medical examination was not 
provided with regard to the issues on appeal, nor was a VA 
medical opinion obtained to determine the nature and etiology of 
his complaints.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
a veteran's service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

With regard to the Veteran's claims for soft-tissue sarcoma and 
non-Hodgkin's lymphoma, VA treatment records and private medical 
records do not demonstrate that the Veteran has a current 
disability related to either of these disorders.  VA treatment 
records throughout the appeal period are found to be current and 
thorough and reflect that he was regularly provided with a review 
of symptoms, physical examination, and, on several occasions, 
laboratory testing (see February 2006 VA treatment report 
reviewing the results of five previous urinanalysis tests and 
indicating that he was scheduled for nonfasting lipid panels, 
fasting lipid panels, and PSA tests).  Despite the thoroughness 
of these records, there was no pathology identified that has been 
associated with either soft-tissue sarcoma or non-Hodgkin's 
lymphoma.  As such, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the claimed 
disorders, and an examination is not required for these issues 
because there is no evidence of a current disability.  See 
McLendon, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims for a prostate disorder and a 
dental disorder, the evidence reflects diagnoses of prostatitis, 
benign prostatic hypertrophy (BPH), and periodontitis.  However, 
the Board concludes an examination and opinion is not needed in 
this case because there is sufficient medical evidence of record 
to decide the Veteran's claims.  As will be discussed below in 
greater detail, VA treatment records contain sufficient findings 
regarding the etiology of his disorders; they suggest nonservice-
related causes of his prostate and dental disorders.  
Accordingly, the Board concludes that, in this case, VA is not 
required to provide VA examination or opinion with respect to the 
remaining issues on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, the existence of any 
additional evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Therefore, the Board 
finds that all the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any other 
chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (2002).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such 
disease during service:  AL amyloidosis, chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lungs, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2009).  If 
the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not 
satisfied, then service connection under this theory of 
entitlement must fail.  

The Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341 (1994).  Notwithstanding the above, the U.S. Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  Soft-Tissue Sarcoma and non-Hodgkin's Lymphoma

In addition to the regulations governing service connection 
discussed above, the law provides that service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In the 
absence of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran claims that he "could have" soft-
tissue sarcoma and non-Hodgkin's lymphoma as a result of exposure 
to Agent Orange during his military service in Vietnam.  See July 
2004 statement.  However, having carefully reviewed the evidence 
of record in light of the Veteran's contentions and the 
applicable law, the Board finds that his claim must nevertheless 
fail because he has no current disability related to soft-tissue 
sarcoma or non-Hodgkin's lymphoma and does not meet the first 
element of service connection under Hickson v. West, 12 Vet. App. 
247, 252 (1999).

As an initial matter, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to either of 
these cancers or any symptoms reasonably attributed thereto.  The 
Veteran reported that he did not know whether he had a history of 
any tumor, growth, cyst, or cancer, and expressly denied any 
history of skin disease in his April 1972 Report of Medical 
History.  Additionally, his April 1972 physical examination 
reflected "normal" clinical evaluations of the endocrine 
system, vascular system, skin, and lymphatics, and his serology 
report was non-reactive.  

Post service medical records, while positive for diagnoses of 
lymphadenopathy and sinusoidal cell hyperplasia of the lymph 
node, reflect no diagnosis of cancer, either of soft-tissue 
sarcoma or of Non-Hodgkin's lymphoma.  To the contrary, as 
explained in a June 2004 VA treatment report, the Veteran's 
symptoms of submandibular masses were "likely due" to oral 
infections.  In fact, according to a February 2005 VA treatment 
record, the lymphadenopathy of the neck resolved with tooth 
extractions, suggesting a bacterial and noncancerous origin to 
his complaints.  To the extent that the Veteran had hypertrophy 
of the prostate, an October 2004 VA treatment report confirmed 
that the hypertrophy was benign, and according to a more recent 
February 2006 VA treatment report, his symptoms abated after 
treatment with the antibiotic Ciprofloxacin (Cipro), again 
suggesting an infectious and noncancerous etiology associated 
with his complaints.  Significantly, according to a January 2006 
VA treatment report, laboratory results from September 2004 
through May 2005 did not reveal any abnormalities, with the 
exception that the Veteran tested positive for cocaine in 
November 2004.  This evidence weighs heavily against the 
Veteran's contention that he has a current disability related to 
either soft-tissue sarcoma and Non-Hodgkin's lymphoma.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In considering Veteran's statements of record purporting to 
establish that he may have either soft-tissue sarcoma or non-
Hodgkin's lymphoma as a result of his exposure to herbicides in 
service, the Board acknowledges that the Veteran is competent to 
report symptoms, such as skin abnormalities or other readily 
ascertainable symptoms, as they come to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, cancers, 
especially soft-tissue sarcoma and non-Hodgkin's lymphoma, are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis, as 
cancer is not readily identifiable by a lay person and must often 
be confirmed through biopsy and other appropriate medical 
testing.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, which are absent for any indicia 
of soft-tissue sarcoma or non-Hodgkin's lymphoma, than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In this case, the Board finds that, notwithstanding the Veteran's 
reports that he "could have" soft-tissue sarcoma or non-
Hodgkin's lymphoma, the requirements for entitlement to service 
connection have not been met.  Specifically, at this time, the 
weight of the competent evidence does not demonstrate that the 
Veteran has a current diagnosis of either soft-tissue sarcoma or 
non-Hodgkin's lymphoma.  His complaints, without underlying 
pathology, must fail because it has not been shown at any time 
during the course of the appeal, or for that matter at time as 
documented in the claims file, that any of his current symptoms 
have resulted in either of the claimed disabilities.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (Veteran who at the time of 
filing the claim had a current disability that subsequently 
resolved during the adjudication process nevertheless has a 
"current disability" within the meaning of the service connection 
requirements).

The law provides that, in the absence of an identified disease or 
injury, service connection may not be granted.  See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Thus, his claims 
for service connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma must necessarily be denied because there is no 
sufficient showing he has a residual disability at this time that 
is derived from service, including as a result to in-service 
exposure to herbicides such as Agent Orange in Vietnam.  As such, 
the Board is unable to grant the benefits sought on appeal.

II.  Prostate Disorder

Turning first to whether the Veteran is entitled to presumptive 
service connection on the basis of exposure to herbicides, the 
Veteran's Form DD-214 confirms that he served in the Republic of 
Vietnam from July 1971 to April 1972.  As such, there is no 
question that that Veteran served on active military, naval, or 
air service in the Republic of Vietnam during the time period set 
forth in 3.307(a)(6)(iii).  Therefore, he had qualifying service 
in Vietnam, and exposure to Agent Orange is presumed.  

However, the Veteran's prostate disorder is not on the list of 
diseases set forth in 38 C.F.R. § 3.309 (e) that have been 
associated with exposure to herbicides.  With regard to his 
prostate disorder, no diagnosis of prostate cancer has been 
rendered.  To the contrary, he has been diagnosed as prostatitis 
(see February 2006 VA treatment report) and benign prostatic 
hypertrophy (BPH) (see October 2004 VA treatment report).  
Because the record does not demonstrate that the Veteran has a 
current disability of prostate cancer, and his prostate disorder 
is not included on the list of diseases that have been associated 
with exposure to herbicides, the presumptions found within 
38 C.F.R. §§ 3.307 and 3.309 are not for application in this 
case.  His claim for service connection on a presumptive basis 
must fail.  

The Board will next consider whether the Veteran is entitled to 
service connection on a direct basis.  As noted above, the 
Veteran was diagnosed prostatitis and BPH. As the evidence 
demonstrates the existence of a prostate disorder, the first 
element of service connection has been met.  See Hickson v. West, 
12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, a 
review of the service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to a prostate disorder, or 
any symptoms reasonably attributed thereto.  Recognition is given 
to the fact that the Veteran was treated on five occasions for 
gonorrhea.  However, the related records make no reference to the 
prostate.    In addition, the Veteran's April 1972 separation 
examination noted "normal" clinical evaluations of the 
genitourinary system and anus and rectum.  He deferred prostate a 
prostate exam. 

The Board acknowledges that the evidence includes the Veteran's 
statements asserting continuity of symptoms of following 
discharge from active duty service (see August 2006 statement 
indicating that his problems began at the time of his exposure to 
herbicides in service).  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
determining whether statements submitted by a veteran are 
credible, however, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Here, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  The separation 
examination was absent of any complaints related to the prostate.  
The statements that he made at the time of separation from 
service are in direct contradiction to his August 2006 statement, 
at which time he asserted his "problems began when I was 
exposed."  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence). 

Moreover, the post-service evidence does not reflect treatment 
related to the Veteran's prostate disorder for many years after 
service separation.  In this case, the Board emphasizes the 
multi-year gap between discharge from active duty service in 1972 
and initial documented symptoms in June 2004, at which time he 
complained of urinary frequency, indicating a possible prostate 
problem (more than a 30-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
a veteran failed to account for lengthy time period between 
service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value than the clinical records demonstrating 
"normal" findings at the time of service separation and the 
absence of any related complaints for many years after service 
separation.  See Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the clinical evidence or through his 
statements.

Nonetheless, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  38 C.F.R. 
§ 3.303(d) (2009); Hickson v. West, 12 Vet. App. 247, 252 (1999).  
In this case, the Board finds that the competent evidence does 
not attribute the Veteran's prostate disorder to service, despite 
his contentions to the contrary.  

To that end, the Board places significant probative value various 
VA treatment records, which suggest nonservice-related causes for 
his prostate disorder.  A February 2006 VA treatment report 
indicated that his prostatitis resolved after 14 days of 
treatment with an antibiotic medication.  According to the VA 
treatment report, there was "no need for further testing or 
intervention," suggesting that the cause of his disorder was an 
infection that had completely abated.  None of the records 
discuss, or even suggest, that the Veteran's prostate disorder is 
etiologically related to his active service.

The medical evidence mentioned above does not support a nexus the 
Veteran's prostate disorder and his active service, to include 
exposure to herbicides.  See Combee v. Brown, 24 F.3d 1039, 1043-
44 (Fed.Cir. 1994) (held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  Moreover, as there is no conflicting medical 
evidence of record, the Board finds the VA treatment records, 
which suggest that both of his prostate disorders are etiology 
related to infections, to be of great probative value.  
Accordingly, the third element, that of a nexus, has not been 
satisfied for the Veteran's claims of entitlement to service 
connection for a prostate disorder. 


The Board has also considered the Veteran's statements asserting 
a causal connection between his currently-diagnosed disorders and 
active duty service.  As stated above, while the Board reiterates 
that the Veteran is competent to report symptoms as they come to 
him through his senses.  However, neither prostatitis nor BPH are 
the types of disorders that a lay person can provide competent 
evidence on the issue of etiology.  His unsubstantiated 
statements are found to lack probative value.  Indeed, as 
discussed above, his credibility has been found wanting.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims for 
entitlement to service connection for a prostate disorder.  As 
such, the appeal is denied.

III. Dental Disorder

With respect to the Veteran's dental claim, disability 
compensation and VA outpatient dental treatment may be provided 
for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  In order to be awarded service connection for 
compensation purposes for any of these conditions they must have 
been due to combat or trauma.  38 C.F.R. § 3.381(b).


A review of the service treatment records reflects a relatively 
benign history of dental care.  A single tooth (#31) was moved in 
February 1971.  At the time of his service discharge in April 
1972, the Veteran's mouth and teeth were within normal limits.  
He also expressly denied any history of severe tooth or gum 
trouble.

Presently, the Veteran's dental disorder has been diagnosed as 
chronic periodontitis,  See July 2005 letter from his private 
dentist.  Notably, in a June 2004 VA treatment report that he 
complained of frequent oral infections and that his teeth were 
falling out.  Physical examination at that time identified "poor 
dentition with many missing/rotten teeth."  A June 2004 VA 
dental progress report confirmed periodontal disease with 
mobility, with possible inflammation to the salivary glands.  
Importantly, the June 2004 VA treatment report noted that his 
inflammation symptoms were "most likely due to poor dentition."  
In December 2004, he underwent an extraction of all his teeth.  
No findings were made with regard to his active service.

To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma. VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  In any event, the Veteran does 
not contend, nor does the record indicate, that he experienced 
any dental trauma in service.  Rather, he argues that his 
periodontal disease had its onset in service or is otherwise 
etiologically related to his exposure to Agent Orange.  

The Veteran is currently edentulous.  There is no evidence of 
record that the Veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  In addition, there is 
no evidence of record that the Veteran has a dental disorder such 
as chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the ramus, 
loss of the condyloid or coronoid processes, loss of the hard 
palate, or bone loss due to trauma or disease as a result of 
combat or trauma.  Thus, entitlement to service- connection for 
compensation purposes is not warranted.

Finally, the Veteran's argument that his dental disorder 
(periodontal disease) is the result of herbicide exposure must 
also fail.  Periodontal disease is not included on the list of 
diseases that have been associated with exposure to herbicides, 
the presumptions found within 38 C.F.R. §§ 3.307 and 3.309 are 
not for application in this case.  His claim for service 
connection on a presumptive basis must fail.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.

ORDER

Service connection for soft-tissue sarcoma is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for a prostate disorder is denied.

Service connection for a dental disorder is denied.


REMAND

With regard to the Veteran's claim for entitlement to a skin 
disorder (originally described in his August 2003 claim as 
"knots" on the neck and later expanded to include "lumps" on 
his neck and buttocks and "some kind of knot" on his shoulder 
(see August 2004 statement)), the Board finds that a remand is 
necessary.  A preliminary review of the record discloses a need 
for further development prior to final appellate review. 

In November 2005, the Veteran explained that the "lumps in [his] 
neck," one of which had to be surgically removed, could be 
symptoms resulting from exposure to Agent Orange.  This 
statement, which was presented in a document entitled "This is 
My Notice of Disagreement," contained a clear disagreement with 
the adjudication from the October 2005 rating decision that 
denied service connection for "residuals of lymphadenopathy 
(claimed as a skin condition)."  As such, the Board finds it to 
be a valid and timely Notice of Disagreement.  To date, however, 
no Statement of the Case has been issued with regard to this 
issue.

The U.S. Court of Appeals of Veterans Claims (Court) has held 
that where a Veteran has submitted a timely Notice of 
Disagreement with an adverse decision and the RO has not yet 
issued a Statement of the Case addressing the issue, the Board 
must remand the issue to the RO for issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, in order to put this issue in the correct procedural 
posture, the Board finds that a Statement of the Case should be 
provided on the issue of whether the Veteran is entitled to 
service connection for a skin disorder of the neck, buttocks, and 
shoulder.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a Statement of the 
Case that addresses the issue of entitlement 
to service connection for a skin disorder of 
the neck, buttocks, and shoulder.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should clearly 
be advised of the need to file a Substantive 
Appeal if he desires to have this issue 
considered by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


